Appeal Dismissed and Memorandum Opinion filed September 2, 2021.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-20-00807-CV

                         CUYLER SMITH, Appellant

                                        V.
                         CRISTINA SMITH, Appellee

                   On Appeal from the 280th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2020-48293

                         MEMORANDUM OPINION

      This is an attempted appeal from a protective order signed October 5, 2020.
Tex. Fam. Code Ann. § 81.009(a). No post-judgment motion was filed. Appellant’s
notice of appeal was filed November 25, 2020.

      The notice of appeal must be filed within 30 days after the judgment or
appealable order is signed when appellant has not filed a timely post-judgment
motion. See Tex. R. App. P. 26.1 Appellant’s notice of appeal was not filed timely.
A motion to extend time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Texas Rule of Appellate
Procedure 26.1, but within the 15-day grace period provided by Rule 26.3 for filing
a motion for extension of time. See Verburgt v. Dorner, 959 S.W.2d 615, 617–18
(1997) (construing the predecessor to Rule 26). Appellant’s notice of appeal was
not filed within the 15-day period provided by Texas Rule of Appellate Procedure
26.3.

        Appellant’s notice of appeal was executed on October 31, 2020. The notice
of appeal was not filed until November 25, 2021. Rule 9 of the Texas Rules of
Appellate Procedure states the requirements pertaining to filing of documents by
mail, including the defendant's notice of appeal. Tex. R. App. P. 9.; see also Taylor
v. State, 424 S.W.3d 39, 45-46 (Tex. Crim. App. 2014). Rule 9 provides a
document is considered timely filed when it was deposited in the mail on or before
the last day for filing. Tex. R. App. P. 9.2(b)(1)(c). When a defendant in custody
files a pro se notice of appeal by mailing it on or before the due date, the notice of
appeal does not have to be received by the clerk within 10 days of the date when it
was due per Rule 9.2(b)(1). See Ramos v. Richardson, 228 S.W.3d 671, 673 (Tex.
2007); Warner v. Glass, 135 S.W.3d 681, 684–85 (Tex. 2004). Under this adaption
of Rule 9.2(b)(1), known as the “prisoner mailbox rule,” a pro se notice of appeal
from a defendant in custody is deemed timely filed so long as it was delivered to
prison officials for mailing on or before its due date, and otherwise complies with
Rule 9.2(b). Tex. R. App. P. 9.2(b); Ramos, 228 S.W.3d at 673. The record before
this court does not indicate appellant delivered his notice of appeal to prison
officials for mailing on or before the due date of November 19, 2020.
        On June 2, 2021, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a).
Appellant filed no response.


                                          2
      We dismiss the appeal.



                                      PER CURIAM


Panel consists of Justices Jewell, Spain, and Wilson.




                                         3